OTIS, Justice.
This appeal from a declaratory judgment concerning the effect of state land use regulations on the development of a parcel of land was consolidated with an appeal from a condemnation award involving the same property, City of St. Paul v. Rein Recreation, Inc., Minn., 298 N.W.2d 46, released herewith. The district court determined that despite state land use regulations, appellants Rein Recreation, Inc. and Clayton G. Rein had a vested right to construct one high-rise apartment building on the property, but the right did not extend to a second high-rise included in the same plan. Additional facts are contained in the companion case.
The sole purpose of this declaratory judgment action was to fix appellants’ rights to develop their property, because the extent of those rights affected the market value of the real estate. However, because we have affirmed the condemnation award after reviewing all of the issues, we need not review this appeal since it no longer has any practical effect, In re Consolidation of Glendale with Savage, 288 Minn. 340, 180 N.W.2d 925 (1970). Accordingly it is hereby dismissed as moot.
Appeal dismissed as moot.
TODD, J., took no part in the consideration or decision of this case.
AMDAHL, J., not having been a member of the court at the time of the argument and submission, took no part in the consideration of this case.